Name: Commission Regulation (EEC) No 2546/87 of 24 August 1987 amending Regulation (EEC) No 2040/86 laying down detailed rules for the application of the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  trade policy;  plant product;  tariff policy
 Date Published: nan

 No L 242/18 Official Journal of the European Communities 26. 8 . 87 COMMISSION REGULATION (EEC) No 2546/87 of 24 August 1987 amending Regulation (EEC) No 2040/86 laying down detailed rules for the application of the co-responsibility levy in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/86 (2), and in particular Article 4 (7) thereof, Whereas Commission Regulation (EEC) No 2529/87 of 21 August 1987, laying down detailed rules for applying the co-responsability levy in the cereals sector for 1987/88 (3) includes provisions relating to trade between Member States that apply the arrangements provided for by that Regulation and other Member States that will continue to apply the arrangements provided for by Commission Regulation (EEC) No 2040/86 of 30 June 1986 (4), laying down detailed rules for the application of the co-responsability levy in the cereals sector, as last amended by Regulation (EEC) No 348/87 (*) ; whereas certain provisions in this latter Regulation should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2040/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publicaiton in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p . 40. 0 OJ No L 240, 22. 8 . 1987, p . 13 . (4) OJ No L 173, 1 . 7. 1986, p . 65. 0 OJ No L 34, 5. 2. 1987, p. 33 . 26. 8 . 87 Official Journal of the European Communities No L 242/19 ANNEX 'ANNEX Name : . Address : certifies that he processed the following quantities of cereals in the month of Quantity processed Subject/exempt Levy collected Subject to co-responsibility levy I Exempted from co-responsibility levy (certificate attached) : l l  cereals purchased from an intervention agency (Article 3 of Commis ­sion Regulation (EEC) No 2040/86) (') 0  imported cereals (Article 4 of Commission Regulation (EEC) No 2040/86) 0  cereals exempted under Commission Regulation (EEC) No 2529/87 0 0  cereals exempted under Commission Regulation (EEC) No 2096/86 (3) 0 (') OJ No L 173, 1 . 7 . 1986, p. 65 . (2) OJ No L 240, 22. 8 . 1987, p. 13 . (3) OJ No L 180, 4. 7. 1986, p. 19.'